Exhibit 10.1

 

Form of

 

Investment Management Agreement

 

Among

 

ALLSTATE INVESTMENT MANAGEMENT COMPANY

And

 

THE ALLSTATE CORPORATION

And

Certain Affiliates

 

This Agreement made and effective as of February 1, 2012, among ALLSTATE
INVESTMENT MANAGEMENT COMPANY, a Delaware corporation (“AIMCO”), THE ALLSTATE
CORPORATION, a Delaware corporation and parent of AIMCO (“Allcorp”), and those
additional subsidiaries of Allcorp whose signatures appear below (individually
an “Affiliate” and collectively with Allcorp, the “Allstate Affiliates”).

 

W I T N E S S E T H:

 

WHEREAS, Allcorp and the Affiliates desire to engage AIMCO to provide investment
management services to the Allstate Affiliates pursuant to this Investment
Management Agreement (“Agreement”), effective as of the date hereof, subject to
the terms and conditions set forth herein, and AIMCO desires to accept such
appointment.

 

NOW, THEREFORE, it is agreed as follows:

 

 

ARTICLE 1

INVESTMENT MANAGEMENT SERVICES

 

1.1       Appointment.  Each Allstate Affiliate hereby appoints AIMCO as the
investment manager of its investment assets and grants AIMCO the power and
authority to advise, manage, and direct the investment and reinvestment of such
assets for the period and on the terms and conditions set forth herein.  Such
activities shall be conducted subject to and in accordance with the investment
objectives, restrictions, and strategies set forth in the Investment Policy and
Investment Plan (the “Policy”) adopted by the Board of Directors, or a committee
thereof, of each such Allstate Affiliate with respect to its respective
investment portfolios, and in accordance with such other limitations and
guidelines as may be established from time to time for such portfolios by such
Boards or Committees (such investment objectives, restrictions, strategies,
limitations, and guidelines herein referred to collectively as the “Investment
Guidelines”). AIMCO hereby accepts such appointment and responsibility, and
agrees during such period to render the services and to assume the obligations
herein set forth; all as more fully described in Exhibit A, attached hereto (the
“Services”).  Each of the Allstate Affiliates may from time

 

--------------------------------------------------------------------------------


 

to time reach agreement with AIMCO that only certain of the listed Services will
be provided.  Furthermore, each of the Allstate Affiliates may from time to time
engage a third party external manger to manage the assets or provide services
for one or more of its portfolios instead of AIMCO, provided that it will notify
AIMCO in advance of each such engagement.

 

1.2       Charges and Expenses.  Each Allstate Affiliate agrees to pay AIMCO a
fee for the Services equal to AIMCO’s fully burdened basis point charge for the
management of such Allstate Affiliate’s portfolio.  The fully burdened basis
point charge is AIMCO’s actual cost of managing the portfolios in which such
Allstate Affiliate invests, including the provision of all administrative,
reporting or other services required to manage the portfolios and provide the
Services.   To the extent any of AIMCO’s costs are determined by allocations
from any Allstate Affiliate, the allocation shall be made in accordance with the
general provisions of the NAIC expense classification and allocation guidelines
applicable to all inter-company allocations between Allstate and its insurance
affiliates.   AIMCO shall maintain and make available for review by any Allstate
Affiliate, or any regulator having jurisdiction over such Allstate Affiliate,
documentation showing the calculation of all such charges. Any Allstate
Affiliate may request a review of such charges for the Services and such review
will occur promptly thereafter. All brokerage commissions and other direct
transaction charges payable to third parties shall be in addition to any fees
payable to AIMCO for Services and may be paid on each Allstate Affiliate’s
behalf from the assets in such entities portfolio or may be paid by AIMCO and
reimbursed by such Allstate Affiliate.

 

1.3       Payment.  AIMCO will charge each Allstate Affiliate for the Services
via the monthly expense allocation process, and payments will be through the
monthly intercompany settlement process. The process will be completed by
personnel of AIMCO and each of the Allstate Affiliates in the most timely and
effective method available.

 

1.4   Electronic Delivery.  Each Allstate Affiliate consents to AIMCO’s use of
electronic delivery methods, provided, however, that (a) AIMCO agrees to provide
all electronically delivered information through AIMCO’s email system and to the
email address provided by the Allstate Affiliate; (b) AIMCO agrees to provide a
paper copy of any information electronically delivered pursuant to this section
upon the Allstate Affiliate’s written request and provided that the information
is still required to be maintained per Exhibit A, Section J; all written
requests for paper copies of electronically delivered information is to be sent
to the Investment Law Department; (c) each Allstate Affiliate agrees to
electronically receive all disclosure documents that AIMCO is required to send
to its clients, including AIMCO’s Form ADV Part 2A Brochure and Brochure
Supplement, plus any non-required information AIMCO deems appropriate; (d) each
Allstate Affiliate agrees to review and maintain the email address provided to
AIMCO for the purpose of electronic delivery and to reasonably notify AIMCO as
to any issues or changes with this address; (e) each Allstate Affiliate
acknowledges that the receipt of electronically delivered information may result
in it incurring additional costs related to email or other technological
resources than they may not have incurred had they only received a paper copy;
and (f) the informed consent pursuant to this section will be effective on the
date of

 

--------------------------------------------------------------------------------


 

the Agreement and shall automatically renew for subsequent one-year terms unless
sooner terminated by either party pursuant to Article,1 Section 2.8 of this
Agreement.

 

 

ARTICLE 2

MISCELLANEOUS PROVISIONS

 

2.1       Previous Agreements.   Nothing in this Agreement shall be deemed to
amend any previously executed agreement between the parties.

 

2.2       Scope of Services.  The scope of, and the manner in which, AIMCO
provides the Services to the Allstate Affiliates shall be reviewed periodically
by AIMCO and the Allstate Affiliates.

 

2.3       Standard of Performance.  AIMCO shall discharge its duties hereunder
at all times in good faith and with that degree of prudence, diligence, care and
skill which a prudent person rendering services as an institutional investment
manager would exercise under similar circumstances.  The provisions of this
Agreement shall not be interpreted to imply any obligation on the part of AIMCO
to observe any standard of care other than as set forth in this Section 2.3.

 

2.4       Books and Records.  Upon reasonable notice, and during normal business
hours, each Allstate Affiliate shall be entitled to, at its own expense, inspect
records that pertain to the computation of charges for the Services.  AIMCO
shall at all times maintain correct and complete books, records and accounts of
all Services.  Each Allstate Affiliate shall have unconditional right of
ownership of any records prepared on its behalf under this Agreement.

 

2.5       Liability of AIMCO.  In the absence of AIMCO’ willful or negligent
misconduct (or the willful or negligent misconduct of its officers, directors,
agents, employees, controlling persons, shareholders, and any other person or
entity affiliated with AIMCO or retained by it to perform or assist in the
performance of its obligations under this Agreement), neither AIMCO nor any of
its officers, directors, employees or agents shall be subject to liability to
any Allstate Affiliate for any act or omission in the course of, or connected
with, rendering services hereunder.

 

2.6       Independent Contractor.  AIMCO shall for all purposes be deemed to be
an independent contractor.  All persons performing duties hereunder at all times
during the term of this agreement shall be under the supervision and control of
AIMCO, and shall not be deemed employees of any Allstate Affiliate as a result
of this Agreement and the Services provided hereunder. AIMCO shall have no power
or authority to bind any Allstate Affiliate or to assume or create an obligation
or responsibility, express or implied, on behalf of any Allstate Affiliate, nor
shall it represent to anyone that it has such power or authority, except as
expressly provided in this Agreement.  Nothing in this Agreement shall be deemed
to create a partnership between or among the parties, whether for purposes of
taxation or otherwise.

 

--------------------------------------------------------------------------------


 

2.7       Assignment.  AIMCO shall not assign its obligations or rights under
this Agreement without the written consent of each Allstate Affiliate.

 

2.8       Term, Termination.  This Agreement shall remain in effect for one year
and shall be automatically renewed for subsequent one-year terms unless sooner
terminated by either party pursuant to this Section 2.8.   AIMCO may terminate
this Agreement in its entirety, or it may terminate an Allstate Affiliate, by
giving six months written notice to such affected parties.  Each Allstate
Affiliate may terminate its participation in this Agreement, each by giving six
months written notice to AIMCO; provided, however, that in the event that the
affiliate relationship ceases to exist with respect to any Affiliate, this
Agreement shall terminate immediately with respect to such Allstate Affiliate.

 

2.9       Notices.  All communications provided for hereunder shall be in
writing, and if to an Allstate Affiliate, mailed or delivered to such Allstate
Affiliate at its office at the address listed in such Affiliate’s Statutory
Annual Statement Blank, Attention: Secretary, or if to an entity not filing a
statutory Annual Statement Blank, mailed or delivered to its office at 3075
Sanders Road, Northbrook, Illinois 60062, Attention: Controller, or addressed to
any party at the address such party may hereafter designate by written notice to
the other parties.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the day and year above written.

 

 

The Allstate Corporation

 

 

 

By:

  /s/ Mario Rizzo

 

 

Mario Rizzo

 

Senior Vice President and Treasurer

 

 

 

Allstate Investment Management Company

 

 

 

By:

  /s/ Judith P. Greffin

 

 

Judith P. Greffin

 

Chairman of the Board, President and

 

Chief Investment Officer

 

 

 

[Various Allstate Affiliates]

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

INVESTMENT SERVICES

 

A.        Appointment.  This Exhibit A details the Services to be provided by
AIMCO pursuant to the Investment Management Agreement among AIMCO and certain
Allstate Affiliates to which this Exhibit A is attached.  For purposes of this
Exhibit A, the investment portfolio of each Allstate Affiliate will be referred
to as an Account

 

B.         AIMCO as Agent.  AIMCO shall be granted and exercise full investment
discretion and authority in buying, selling or otherwise disposing of or
managing the investment of the assets held in each Account and in the
performance of the services rendered hereunder, and shall do so as each Allstate
Affiliate’s agent only, subject to AIMCO’ adherence to the Policies and
Investment Guidelines.  Each Allstate Affiliate hereby authorizes AIMCO to
exercise all such powers with respect to the assets of its respective Account as
may be necessary or appropriate for the performance by AIMCO of its obligations
under the Agreement, subject to the supervision of the Board of Directors of
such Allstate affiliate, or a committee thereof (the “Board”), and any
limitations contained herein.

 

C.        Investment Advisory Services.  In furtherance of the foregoing, and in
carrying out its obligations to manage the investment and reinvestment of the
assets in each Account, AIMCO shall, as appropriate and consistent with the
Investment Guidelines:

(i) perform research and obtain and evaluate such information relating to the
economics, industries, businesses, markets and new investment structures,
techniques, practices, and financial data as AIMCO deems appropriate in the
discharge of its duties under this Agreement;

(ii) consult with and furnish to each Board recommendations with respect to
overall investment strategies for each respective Account;

(iii) seek out and implement specific investment opportunities, consistent with
such overall investment strategies approved by each Board, including making and
carrying out day-to-day decisions to acquire or dispose of permissible
investments, managing the investment of the assets of each Account, and
providing or obtaining such services as may be necessary in managing, acquiring
or disposing of investments;

(iv) regularly report to the Boards with respect to the implementation of
investment strategies and any other activities in connection with management of
each Account’s assets, including furnishing to each Board, within 45 days after
the end of each quarter, a report concerning investment activity during the
quarter;

(v) establish and maintain all required accounts (including trading accounts),
records, memoranda, instructions or authorizations relating to the acquisition
or disposition of investments for each Account;

(vi) determine the securities to be purchased or sold by each Account and place
orders either directly with the issuer, with any broker-dealer or underwriter
that specializes in the securities for which the order is made, or with any
other broker or dealer that AIMCO selects; and

(vii) perform the services hereunder in a manner consistent with investment

 

--------------------------------------------------------------------------------


 

objectives and policies of each Allstate Affiliate as detailed in the respective
Investment Guidelines, as amended from time to time, and in compliance, as
appropriate, with the applicable provisions of the insurance laws and
regulations of each Allstate Affiliate’s domicile, as amended, and any other
applicable laws and regulations.

 

D.        Allocation of Brokerage.  AIMCO is authorized in its sole discretion
to select the brokers or dealers that will execute the purchases and sales of
securities for each Account.  In making such selection, AIMCO shall use its best
efforts to obtain for each Account the most favorable net price and execution
available taking into account all appropriate factors, including price, dealer
spread or commission, if any, and size and difficulty of the transaction.  If,
in the judgment of AIMCO, an Allstate Affiliate would be benefited by
supplemental investment research, AIMCO is authorized, but not obligated, to
select brokers or dealers on the basis of research information, materials, or
services they could furnish to AIMCO for potential use in supplementing AIMCO’
own information and in making investment decisions for each Account.  The
expenses of AIMCO and the charges to an Allstate Affiliate may not necessarily
be reduced as a result of receipt of such supplemental information.  Subject to
the above requirements, nothing shall prohibit AIMCO from selecting brokers or
dealers with which it or any Allstate Affiliate is affiliated.

 

E.         Service to Other Clients.  Each Allstate Affiliate acknowledges that
AIMCO may perform services for clients other than the Allstate Affiliates that
are similar to the services to be performed pursuant to this Agreement, and that
AIMCO is free to do so provided that its services pursuant to this Agreement are
not in any way impaired.  Each Allstate Affiliate agrees that AIMCO may provide
investment advice to any of its other clients that may differ from advice given
to such Allstate Affiliate, or take action with respect to assets owned by it or
its other clients that may differ from the action taken with respect to any
Account and/or assets held therein, so long as AIMCO, to the extent reasonable
and practicable, allocates investment opportunities to each Account on a fair
and equitable basis relative to AIMCO’ other clients.  It is understood that
AIMCO shall have no obligation to purchase or sell, or to recommend for purchase
or sale for any Account, any security that AIMCO, its affiliates, employees or
agents may purchase or sell for its or their own accounts or for the account of
any other client, if, in the opinion of AIMCO, such transaction or investment
appears unsuitable, impractical or undesirable for such Account.  It is agreed
that AIMCO may use any supplemental investment research obtained for the benefit
of an Allstate Affiliate in providing investment advice to its other clients or
its own accounts.  Conversely, such supplemental information obtained by the
placement of business for AIMCO or other entities advised by AIMCO will be
considered by and may be useful to AIMCO in carrying out its obligations to each
Allstate Affiliate.

 

F.         Allocation of Trades.  It is acknowledged that securities held by an
Allstate Affiliate may also be held by separate investment accounts or other
funds for which AIMCO may act as a manager.  If purchases or sales of securities
for an Allstate Affiliate or other entities for which AIMCO acts as investment
manager arise for consideration at or about the same time, each such Allstate
Affiliate agrees that AIMCO may make transactions in such securities, insofar as
feasible, for the respective entities in

 

--------------------------------------------------------------------------------


 

a manner deemed equitable to all.  To the extent that transactions on behalf of
more than one client of AIMCO during the same period may increase the demand for
securities being purchased or the supply of securities being sold, each Allstate
Affiliate recognizes that there may be an adverse effect on price.

 

It is agreed that, on occasions when AIMCO deems the purchase or sale of a
security to be in the best interests of an Allstate Affiliate as well as other
accounts or companies, it may, to the extent permitted by applicable laws and
regulations, but will not be obligated to, aggregate the securities to be so
sold or purchased for such Allstate Affiliate with those to be sold or purchased
for other accounts or companies in order to obtain favorable execution and lower
brokerage commissions.  In that event, allocation of the securities purchased or
sold, as well as the expenses incurred in the transaction, will be made by AIMCO
in the manner it considers to be most equitable and consistent with its
obligations to such Allstate Affiliate and to such other accounts or companies. 
Each Allstate Affiliate recognizes that in some cases this procedure may
adversely affect the size of the position obtainable for such Allstate
Affiliate.

 

G.        Contracts; Authorized Signatories.  AIMCO shall have the full power,
right and authority, as each Allstate Affiliate’s agent, in accordance with this
Agreement and the Investment Guidelines, to negotiate, apply for, enter into,
execute, deliver, amend, modify and/or terminate legal documents of every kind
and nature relating to or required by the investment of the assets of each
Account.   All such documents may be entered into in an Allstate Affiliate’s
name or in AIMCO’ name (as agent for such Allstate Affiliate), as AIMCO shall
determine, and all such documents shall be legally binding on such Allstate
Affiliate. Those certain employees and officers of AIMCO who are authorized to
execute transactions and sign documentation pursuant to the Policies and
Procedures adopted pursuant to authorization of the AIMCO’ Board of Directors,
as they may be amended from time to time, shall also be authorized to the same
extent to execute transactions and sign documentation on behalf of any Allstate
Affiliate and/or AIMCO in connection with transactions entered into on behalf of
the assets of any Account pursuant to this Agreement.

 

H.        Compliance with Legal Requirements.  AIMCO shall make all reasonable
efforts to comply with and cause to be complied with all applicable laws, rules,
and regulations of each Allstate Affiliate’s domicile, and any federal, state or
municipal authority governing this Agreement, the services rendered hereunder,
each Account and the assets held therein.  Without limiting the foregoing, AIMCO
shall comply with all securities laws and other laws applicable to the services
provided under this Agreement.

 

I.          Transaction Procedures.  The assets of each Account are or will be
held in custody by the bank custodian(s) appointed by each Allstate Affiliate
from time to time.  AIMCO shall not act as custodian for the assets of any
Account and shall not, under any circumstances, have or be deemed to have
ownership, custody or physical control of any of the assets of any Account. 
AIMCO may, however, issue instructions to, and communicate with, the bank
custodian for each Account as may be necessary and appropriate in connection
with provision of its services pursuant to this Agreement.  At

 

--------------------------------------------------------------------------------


 

the option of AIMCO, instructions by AIMCO to the bank custodian may be made
orally or by computer, electronic instruction systems or telecommunications
terminals.  AIMCO will confirm that the bank custodian has effected such
instructions either by access to the bank’s computerized identification system
or by telephonic confirmation.  The bank custodian will confirm with AIMCO
receipt of trade instructions orally or by computer for the Account.  AIMCO will
instruct all brokers, dealers and counterparties executing orders on behalf of
the assets of an Account to forward to AIMCO copies of all confirmations.

 

J.          Recordkeeping.  AIMCO shall keep and maintain an accurate and
detailed accounting of each transaction concerning the assets of each Account
and of all receipts, disbursements, and other transactions relating to the
purchase and sale transactions arising hereunder.  AIMCO agrees to preserve such
records for the greater of (i) six years; (ii) the required period pursuant to
the insurance laws of an Allstate Affiliate’s domicile and related regulations;
or (iii) such other time period that an Allstate Affiliate may from time to time
request.  AIMCO acknowledges that all such records shall be the property of each
Allstate Affiliate and shall be made available, within five (5) business days of
receipt of a written request, to an Allstate Affiliate, its accountants,
auditors or other representatives of the Allstate Affiliate for inspection
and/or copying (at such Allstate Affiliate’s expense) during regular business
hours.  In addition, AIMCO shall provide any materials, reasonably related to
the investment advisory services provided hereunder, as may be reasonably
requested in writing by the directors or officers of an Allstate Affiliate, or
as may be required by any governmental agency with jurisdiction hereunder.

 

AIMCO further agrees to prepare and furnish to each Allstate Affiliate and to
other persons designated by such Allstate Affiliate, at such regular intervals
and other times as may be specified by such Allstate Affiliate from time to time
(i) such balance sheets, income and expense statements and other financial
statements and reports, and (ii) such other statements, reports and information,
in each case regarding the assets of its Account as such Allstate Affiliate
shall from time to time reasonably require.

 

In the event of termination of this Agreement for any reason, all such records
or copies thereof shall be returned promptly to the respective Allstate
Affiliate, free from any claim or retention of rights by AIMCO.

 

--------------------------------------------------------------------------------